Exhibit 99.1 Selected Financial Data Laclede Gas Company Fiscal Years Ended September 30 (Thousands) 2007 2006 2005 2004 2003 Summary of Operations Operating Revenues: Utility $ 1,131,554 $ 1,141,011 $ 978,195 $ 868,905 $ 774,772 Other 3,415 2,305 2,288 2,577 2,391 Total Operating Revenues 1,134,969 1,143,316 980,483 871,482 777,163 Operating Expenses: Utility Natural and propane gas 797,924 821,721 676,931 575,691 483,742 Other operation expenses 131,798 128,180 125,364 121,596 118,550 Maintenance 24,306 21,198 19,226 18,705 18,759 Depreciation and amortization 34,080 30,904 23,036 22,385 22,229 Taxes, other than income taxes 68,361 71,038 62,859 60,077 56,102 Total Utility Operating Expenses 1,056,469 1,073,041 907,416 798,454 699,382 Other 2,914 2,316 2,318 2,456 2,386 Total Operating Expenses 1,059,383 1,075,357 909,734 800,910 701,768 Operating Income 75,586 67,959 70,749 70,572 75,395 Allowance for Funds Used During Construction (17 ) (45 ) (100 ) (123 ) (107 ) Other Income and (Income Deductions) – Net 4,565 4,163 1,443 3,507 986 Interest Charges: Interest on long-term debt 22,502 22,329 22,835 22,010 20,169 Other interest charges 11,101 10,236 4,076 3,192 3,752 Total Interest Charges 33,603 32,565 26,911 25,202 23,921 Income Before Income Taxes 46,531 39,512 45,181 48,754 52,353 Income Tax Expense 14,047 10,632 14,550 16,555 18,011 Net Income 32,484 28,880 30,631 32,199 34,342 Dividends on Redeemable Preferred Stock 43 48 55 62 62 Earnings Applicable to Common Stock $ 32,441 $ 28,832 $ 30,576 $ 32,137 $ 34,280 1 Selected Financial Data (continued) Laclede Gas Company Fiscal Years Ended September 30 (Thousands) 2007 2006 2005 2004 2003 Dividends Declared – Common Stock $ 31,520 $ 30,049 $ 29,003 $ 27,183 $ 25,492 Utility Plant Gross Plant – End of Period $ 1,187,828 $ 1,149,104 $ 1,105,733 $ 1,070,522 $ 1,030,665 Net Plant – End of Period 793,794 763,827 728,481 699,144 676,696 Capital Expenditures 56,434 57,925 54,621 49,130 49,926 Property Retirements 16,331 22,588 19,410 9,276 8,007 Total Assets – End of Period 1,431,203 1,385,140 1,275,515 1,208,250 1,168,458 Capitalization – End of Period Common Stock and Paid-In Capital $ 151,510 $ 145,527 $ 140,381 $ 136,052 $ 82,589 Retained Earnings 195,728 194,807 196,024 194,451 189,497 Accumulated Other Comprehensive Loss (1,727 ) (834 ) (1,127 ) (371 ) (582 ) Common Stock Equity 345,511 339,500 335,278 330,132 271,504 Redeemable Preferred Stock 627 787 948 1,108 1,258 Long-Term Debt 309,122 349,041 294,033 333,936 259,625 Total Capitalization $ 655,260 $ 689,328 $ 630,259 $ 665,176 $ 532,387 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS LACLEDE GAS COMPANY INTRODUCTION This management’s discussion analyzes the financial condition and results of operations of Laclede Gas Company (Laclede Gas or the Utility). It includes management’s view of factors that affect its business, explanations of past financial results including changes in earnings and costs from the prior year periods, and their effects on overall financial condition and liquidity. Certain matters discussed in this report, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our expectations or beliefs and the effect of future developments may not be those anticipated. Among the factors that may cause results to differ materially from those contemplated in any forward-looking statement are: • weather conditions and catastrophic events, particularly severe weather in the natural gas producing areas of the country; • volatility in gas prices, particularly sudden and sustained spikes in natural gas prices; • the impact of higher natural gas prices on our competitive position in relation to suppliers of alternative heating sources, such as electricity; • changes in gas supply and pipeline availability; particularly those changes that impact supply for and access to our market area; • legislative, regulatory and judicial mandates and decisions, some of which may be retroactive, including those affecting • allowed rates of return • incentive regulation • industry structure • purchased gas adjustment provisions • rate design structure and implementation • franchise renewals • environmental or safety matters • taxes • pension and other postretirement benefit liabilities and funding obligations • accounting standards; • the results of litigation; • retention of, ability to attract, ability to collect from and conservation efforts of customers; • capital and energy commodity market conditions, including the ability to obtain funds for necessary capital expenditures and general operations and the terms and conditions imposed for obtaining sufficient gas supply; • discovery of material weakness in internal controls; and • employee workforce issues. Readers are urged to consider the risks, uncertainties and other factors that could affect our business as described in this report. All forward-looking statements made in this report rely upon the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. We do not, by including this statement, assume any obligation to review or revise any particular forward-looking statement in light of future events. The Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Utility’s Financial Statements and the notes thereto. 3 RESULTS OF OPERATIONS Laclede Gas is regulated by the Missouri Public Service Commission (MoPSC or Commission) and serves the City of St.Louis and parts of ten other counties in eastern Missouri. Laclede Gas delivers natural gas to retail customers at rates, and in accordance with tariffs, authorized by the MoPSC. The Utility’s earnings are primarily generated by the sale of heating energy. The Utility’s innovative weather mitigation rate design lessens the impact of weather volatility on Laclede Gas customers during cold winters and stabilizes the Utility’s earnings by recovering fixed costs more evenly during the heating season. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. Mitigating the impact of weather fluctuations on Laclede Gas customers while improving the ability to recover its authorized distribution costs and return continues to be a fundamental component of Laclede Gas’ strategy. The Utility’s distribution costs are the essential, primarily fixed expenditures it must incur to operate and maintain a more than 16,000 mile natural gas distribution system and related storage facilities. In addition, Laclede Gas is working to continually improve its ability to provide reliable natural gas service at a reasonable cost, while maintaining and building a secure and dependable infrastructure. The settlement of the Utility’s 2007 rate case resulted in a Stipulation & Agreement (Agreement) approved by the MoPSC on July19,2007, (as discussed in the Regulatory Matters section on page 10), that further enhances the Utility’s weather mitigation rate design. The enhancements better ensure the recovery of its fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. The Utility’s income from off-system sales remains subject to fluctuations in market conditions. In conjunction with the settlement of the 2005 rate case, effective October1,2005, the Utility retained all pre-tax income from off-system sales and capacity release revenues up to $12 million annually. Pre-tax amounts in excess of $12 million were shared with customers, with the Utility retaining 50% of amounts exceeding that threshold. The Agreement approved by the MoPSC in the Utility’s 2007 rate case increases the portion of pre-tax income from off-system sales and capacity release revenues that is shared with customers. Effective October1,2007, the Utility is allowed to retain 15% to 30% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. Some of the factors impacting the level of off-system sales include the availability and cost of the Utility’s natural gas supply, the weather in its service area, and the weather in other markets. When Laclede Gas’ service area experiences warmer-than-normal weather while other markets experience colder weather or supply constraints, some of the Utility’s natural gas supply is available for off-system sales and there may be a demand for such supply in other markets. Wholesale natural gas prices for the 2005-2006 heating season rose to unprecedented levels across the nation. Laclede Gas continues to work to reduce the impact of higher costs by strategically structuring its natural gas supply portfolio and through the use of financial instruments. Nevertheless, the cost of purchased gas remains high, relative to historical levels. The Utility’s Purchased Gas Adjustment (PGA) Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies, including costs, cost reductions, and related carrying costs associated with the use of financial instruments to hedge the purchase price of natural gas, as well as gas inventory carrying costs. The Utility believes it will continue to be able to obtain sufficient gas supply. While wholesale natural gas prices declined for the 2006-2007 heating season, the generally higher price levels may continue to affect sales volumes (due to the conservation efforts of customers) and cash flows (associated with the timing of collection of gas costs and related accounts receivable from customers). EARNINGS 2007 vs. 2006 Laclede Gas’ earnings applicable to common stock for fiscal 2007 was $32.4 million, an increase of $3.6 million compared with fiscal 2006. The increase in earnings was primarily due to the following factors, quantified on a pre-tax basis: • the effect of higher system gas sales volumes, primarily due to colder weather and other variations totaling $6.7 million; • the benefit of the general rate increase, effective August 1, 2007, totaling $5.3 million; and, • higher Infrastructure System Replacement Surcharge (ISRS) revenues totaling $2.6 million. These factors were partially offset by: • increases in operation and maintenance expenses totaling $6.7 million; and, • higher depreciation and amortization expense totaling $3.2 million resulting from the implementation of new depreciation rates effective January1,2006, as authorized by the MoPSC, and additional depreciable property. 4 2006 vs. 2005 Laclede Gas’ earnings applicable to common stock for fiscal year 2006 was $28.8 million, compared with $30.6 million for fiscal year 2005. The decrease in earnings of $1.8 million was primarily attributable to the following factors, quantified on a pre-tax basis: • increases in operation and maintenance expenses, excluding the provision for uncollectible accounts, totaling $9.3 million; • higher depreciation expense totaling $7.9 million resulting from the implementation of new rates effective February1,2005 and January1,2006, as authorized by the MoPSC, and additional depreciable property; • net lower ISRS totaling $4.5 million. These surcharges were reset to zero effective October1,2005, as the ISRS-related costs were being recovered through base rates effective on that same date. A new ISRS was subsequently implemented June15,2006; and, • the net effect of lower system gas sales volumes totaling $2.7 million, primarily due to conservation efforts of our customers. These factors were partially offset by: • the benefit of the general rate increase, effective October1,2005, totaling $9.7 million; • the recovery of gas inventory carrying costs through the Utility’s PGA Clause, effective October1,2005, totaling $5.6 million; and, • a lower provision for uncollectible accounts totaling $4.5 million. Utility Operating Revenues 2007 vs. 2006 Utility operating revenues for fiscal year 2007 decreased $9.5 million compared to fiscal year 2006 due in part to lower wholesale gas costs. Temperatures experienced in the Utility’s service area during 2007 were 5.7% colder than the same period last year, but 7.4% warmer than normal. Total system therms sold and transported were 0.91 billion for fiscal year 2007 compared with 0.87 billion for fiscal year 2006. Total off-system therms sold and transported were 0.21 billion for fiscal year 2007 compared with 0.16 billion for fiscal year 2006. The decrease in utility operating revenues was primarily attributable to the following factors: Millions Lower wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) $ (111.6 ) Higher system sales volumes, primarily due to colder weather and other variations 80.6 Higher off-system sales volumes (reflecting more favorable market conditions as described in greater detail in the Results of Operations) 48.1 Lower prices charged for off-system sales (34.5 ) General rate increase, effective August 1, 2007 5.3 Higher ISRS revenues implemented June15,2006, January2,2007, and June16,2007 2.6 Total Variation $ (9.5 ) 2006 vs. 2005 Utility operating revenues for fiscal year 2006 increased $162.8 million, or 16.6%, above fiscal year 2005 due primarily to higher wholesale gas costs. Temperatures experienced in the Utility’s service area during 2006 were 12.4% warmer than normal but essentially the same as fiscal 2005. Total system therms sold and transported were 0.87 billion for fiscal year 2006 compared with 0.91 billion for fiscal year 2005. Total off-system therms sold and transported were 0.16 billion for fiscal year 2006 compared with 0.20 billion for fiscal year 2005. The increase in utility operating revenues was primarily attributable to the following factors: 5 Millions Higher wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) $ 196.0 Lower system sales volumes and other variations, primarily due to the conservation efforts of customers due to higher natural gas prices (36.4 ) Lower off-system sales volumes (32.5 ) Higher prices charged for off-system sales 27.2 Net effect of the general rate increase, recovery of gas inventory carrying costs, and resetting the ISRS to zero, effective October1,2005, combined with the subsequent implementation of a new ISRS effective June15,2006 8.5 Total Variation $ 162.8 Utility Operating Expenses 2007 vs. 2006 Utility operating expenses in fiscal year 2007 decreased $16.6 million, or 1.5%, from fiscal year 2006. Natural and propane gas expense decreased $23.8 million from last year’s level, primarily attributable to lower rates charged by our suppliers, which was partially offset by higher system volumes purchased for sendout and increased off-system gas expense. Other operation and maintenance expenses increased $6.7 million, or 4.5%, primarily due to increased maintenance and distribution charges, increased group insurance charges, higher wage rates, and a higher provision for uncollectible accounts. These factors were partially offset by decreased injuries and damages expense as well as a gain on the disposal of assets. Depreciation and amortization expense increased $3.2 million, or 10.3%, primarily due to higher rates authorized in the 2005 rate case effective January1,2006, and additional depreciable property. Taxes, other than income, decreased $2.7 million, or 3.8%, primarily due to lower property taxes and decreased gross receipts taxes (attributable to the decreased revenues). 2006 vs. 2005 Utility operating expenses in fiscal year 2006 increased $165.6 million, or 18.3%, from fiscal year 2005. Natural and propane gas expense increased $144.8 million above last year’s level primarily due to higher rates charged by our suppliers, partially offset by lower volumes purchased for sendout and slightly lower off-system gas expense. Other operation and maintenance expenses increased $4.8 million, or 3.3%, primarily due to implementation costs related to the automated meter reading deployment, higher costs associated with low income energy assistance and energy efficiency programs implemented October1,2005, compensation expense associated with The Laclede Group Inc.’s (Laclede Group or the Company) implementation of Statement of Financial Accounting Standards (SFAS) No. 123(R), increased pension costs, and higher wage rates. These factors were partially offset by a lower provision for uncollectible accounts, lower group insurance charges, and a reduction in costs to remove retired utility plant that were previously charged to expense as incurred. An accrual for such costs is currently being provided for in depreciation rates. Depreciation and amortization expense increased $7.9 million, or 34.2%, primarily due to higher rates effective February1,2005 and January1,2006, and additional depreciable property. Taxes, other than income, increased $8.2 million, or 13.0%, primarily due to higher gross receipts taxes (attributable to the increased revenues). Other Income and Income Deductions-Net Other income and income deductions-net increased $0.4 million in fiscal year 2007, due to increased investment income and other minor variations, partially offset by lower income associated with carrying costs applied to under-recoveries of gas costs. Such carrying costs are recovered through the Utility’s PGA Clause. The $2.8 million increase in other income and income deductions-net in fiscal year 2006 from fiscal year 2005 was primarily attributable to additional income resulting from Laclede Gas’ application of carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of financial instruments, as approved by the MoPSC effective October1,2005. Previously, carrying costs were applicable only to certain gas cost components exceeding a predetermined threshold. Such income is recovered through the PGA Clause. This additional income was partially offset by the Utility’s receipt and recognition in April2005 of proceeds related to its interest, as a policyholder, in the sale of a mutual insurance company totaling $0.5 million. Interest Charges The $1.0 million increase in interest charges in fiscal year 2007 was primarily due to higher interest on short-term debt and other minor variations. Average short-term interest rates were 5.4% this year compared with 4.7% in fiscal year 2006. Average short-term borrowings were $156.2 million and $172.9 million for fiscal years 2007 and 2006, respectively. The 6 $5.7 million increase in interest charges in fiscal year 2006 was primarily due to higher interest on short-term debt. Average short-term interest rates were 4.7% in fiscal 2006 compared with 2.7% in fiscal year 2005. Average short-term borrowings were $172.9 million and $83.2 million for fiscal years 2006 and 2005, respectively. Increased interest on short-term debt was slightly offset by lower interest on long-term debt due to the November2004 maturity of $25 million principal amount of 8 1/2 % First Mortgage Bonds and the May2006 maturity of $40 million principal amount of 8 5/8% First Mortgage Bonds. The decreased interest on long-term debt due to the aforementioned maturities was partially offset by the issuance of $55 million principal amount of 6.15% First Mortgage Bonds on June9,2006. Income Taxes The variations in income tax expense for all periods reported are primarily due to changes in pre-tax income. The year-to-year variations in income tax expense also reflect the effect of lower income tax expense in fiscal year 2006 associated with a change in estimated tax depreciation and other property-related deductions. Labor Agreement Laclede Gas has a labor agreement with Locals 11-6 and 11-194 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represent 65% of Laclede Gas’ employees. The agreement expires on July31,2008. The Missouri Natural Division of Laclede Gas has a labor agreement with Local 11-884 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represents 5% of Laclede Gas’ employees. The agreement expires on April15,2009. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition, results of operations, liquidity and capital resources is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. Generally accepted accounting principles require that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. We believe the following represent the more significant items requiring the use of judgment and estimates in preparing our financial statements: Allowances for doubtful accounts – Estimates of the collectibility of trade accounts receivable are based on historical trends, age of receivables, economic conditions, credit risk of specific customers, and other factors. The Utility’s provision for uncollectible accounts is dependent on the regulatory treatment provided for such costs. Beginning in fiscal 2006, as approved by the MoPSC, the Utility is allowed to defer for future recovery certain costs associated with amendments to the Cold Weather Rule. For details on the Cold Weather Rule, see the Regulatory Matters section on page 10. Employee benefits and postretirement obligations – Pension and postretirement obligations are calculated by actuarial consultants that utilize several statistical factors and other assumptions related to future events, such as discount rates, returns on plan assets, compensation increases, and mortality rates. For the Utility, the amount of expense recognized and the amounts reflected in other comprehensive income are dependent upon the regulatory treatment provided for such costs, as discussed further below. Certain liabilities related to group medical benefits and workers’ compensation claims, portions of which are self-insured and/or contain “stop-loss” coverage with third-party insurers to limit exposure, are established based on historical trends. 7 The table below reflects the sensitivity of Laclede’s plans to potential changes in key assumptions: Pension Plan Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Benefit Net Pension Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate 0.25 % $ (7,620 ) $ (170 ) (0.25 ) 7,820 160 Rate of Future Compensation Increase 0.25 % 5,800 720 (0.25 ) (5,600 ) (700 ) Expected Return on Plan Assets 0.25 % — (610 ) (0.25 ) — 610 Postretirement Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Net Postretirement Postretirement Benefit Benefit Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate 0.25 % $ (1,370 ) $ (89 ) (0.25 ) 1,410 90 Expected Return on Plan Assets 0.25 % — (57 ) (0.25 ) — 57 Annual Medical Cost Trend 1.00 % 2,930 720 (1.00 ) (2,660 ) (630 ) * Excludes the impact of regulatory deferral mechanism. See Note 2, Pension Plans and Other Postretirement Benefits, of the Notes toFinancial Statements for information regarding the regulatory treatment of these costs. Laclede Gas accounts for its regulated operations in accordance with SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation.” This Statement sets forth the application of accounting principles generally accepted in the United States of America for those companies whose rates are established by or are subject to approval by an independent third-party regulator. The provisions of SFAS No. 71 require, among other things, that financial statements of a regulated enterprise reflect the actions of regulators, where appropriate. These actions may result in the recognition of revenues and expenses in time periods that are different than non-regulated enterprises. When this occurs, costs are deferred as assets in the balance sheet (regulatory assets) and recorded as expenses when those amounts are reflected in rates. Also, regulators can impose liabilities upon a regulated company for amounts previously collected from customers and for recovery of costs that are expected to be incurred in the future (regulatory liabilities). Management believes that the current regulatory environment supports the continued use of SFAS No. 71 and that all regulatory assets and liabilities are recoverable or refundable through the regulatory process. Management believes the following represent the more significant items recorded through the application of SFAS No. 71: 8 The Utility’s PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies, including the costs, cost reductions and related carrying costs associated with the Utility’s use of natural gas financial instruments to hedge the purchase price of natural gas. The difference between actual costs incurred and costs recovered through the application of the PGA are recorded as regulatory assets and regulatory liabilities that are recovered or refunded in a subsequent period. Effective October1,2005, the Utility was authorized to implement the recovery of gas inventory carrying costs through its PGA rates to recover costs it incurs to finance its investment in gas supplies that are purchased during the storage injection season for sale during the heating season. The MoPSC also approved the application of carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of financial instruments. Previously, carrying costs were applicable only to certain gas cost components exceeding a predetermined threshold. Effective October1,2007, pursuant to the 2007 rate case, the PGA Clause also provides for a portion of income from off-system sales and capacity release revenues to be flowed through to customers. Laclede Gas records deferred tax liabilities and assets measured by enacted tax rates for the net tax effect of all temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes, and the amounts used for income tax purposes. Changes in enacted tax rates, if any, and certain property basis differences will be reflected by entries to regulatory asset or liability accounts. Pursuant to the direction of the MoPSC, Laclede Gas’ provision for income tax expense for financial reporting purposes reflects an open-ended method of tax depreciation. Laclede Gas’ provision for income tax expense also records the income tax effect associated with the difference between overheads capitalized to construction for financial reporting purposes and those recognized for tax purposes without recording an offsetting deferred income tax expense. These two methods are consistent with the regulatory treatment prescribed by the MoPSC. Asset retirement obligations are recorded in accordance with SFAS No. 143, “Accounting for Asset Retirement Obligations” and Financial Accounting Standards Board Interpretation Number (FIN) 47, “Accounting for Conditional Asset Retirement Obligations.” Asset retirement obligations are calculated using various assumptions related to the timing, method of settlement, inflation, and profit margins that third parties would demand to settle the future obligations. These assumptions require the use of judgment and estimates and may change in future periods as circumstances dictate. As authorized by the MoPSC, Laclede Gas accrues future removal costs associated with its property, plant and equipment through its depreciation rates, even if a legal obligation does not exist as defined by SFAS No. 143 and FIN 47. The difference between removal costs recognized in depreciation rates and the accretion expense and depreciation expense recognizable under SFAS No. 143 and FIN 47 is a timing difference between the recovery of these costs in rates and their recognition for financial reporting purposes. Accordingly, consistent with SFAS No. 71, these differences are deferred as regulatory liabilities. The amount of net periodic pension and other postretirement benefit cost recognized in the financial statements related to the Utility’s qualified pension plans and other postretirement benefit plans is based upon allowances, as approved by the MoPSC, which have been established in the rate-making process for the recovery of these costs from customers. The differences between these amounts and actual pension and other postretirement benefit costs incurred for financial reporting purposes are deferred as regulatory assets or regulatory liabilities. SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” requires that changes that affect the funded status of pension and other postretirement benefit plans, but that are not yet required to be recognized as components of pension and other postretirement benefit cost, be reflected in other comprehensive income. For the Utility’s qualified pension plans and other postretirement benefit plans, amounts that would otherwise be reflected in other comprehensive income are deferred with entries to regulatory assets or regulatory liabilities. For further discussion of significant accounting policies, see Note 1 to the Financial Statements included on page 26. 9 REGULATORY MATTERS At the state level, there have been several significant regulatory developments during the fiscal year affecting Laclede Gas. Some of these issues were impacted by the settlement of the Utility’s 2007 rate case as discussed later in this section. A law became effective January1,2006, that authorizes the MoPSC to implement rules and tariff provisions through which rates can be adjusted between general rate case proceedings to reflect increases and decreases in certain costs and revenues. For gas utilities like Laclede Gas, these include rate adjustments to reflect revenue changes resulting from the impact of weather and conservation on customer usage and to reflect changes in the costs to comply with environmental laws, rules and regulations. Various parties have been meeting in an attempt to negotiate rules to implement these programs. The MoPSC has acted on a rule relating to the establishment of a fuel adjustment clause for electric utilities. While no rules have been implemented for gas utilities, the MoPSC has approved rate designs for three gas utilities (including Laclede Gas) that mitigate the effects of weather and conservation on utility margins. In the Utility’s 2007 rate case, the MoPSC approved rate design changes allowing Laclede Gas to better ensure the recovery of the Utility’s fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. On October24,2005, the Missouri Office of Public Counsel proposed an emergency amendment to the MoPSC’s Cold Weather Rule (Rule) affecting the disconnection and reconnection practices of utilities during the winter heating season. On December19,2005, the MoPSC issued an Order approving certain changes to the Rule to be effective between January1 and March31,2006. On August11,2006, after various appeals to the Cole County Circuit Court, Missouri Court of Appeals, and the Missouri Supreme Court by the parties, including Laclede Gas, the MoPSC approved permanent modifications to the Rule, including provisions to allow the Utility to obtain accounting authorizations and defer for future recovery the costs previously incurred with the emergency amendment for the fiscal 2006 heating season. In conjunction with the settlement of the 2007 rate case, the MoPSC provided for the recovery of $5.0 million in costs associated with the fiscal 2006 heating season, during the next five-year period. During fiscal 2007, the Utility deferred for future recovery an additional $2.7 million of costs associated with the fiscal 2007 heating season. On October31,2007, the Utility filed for determination and subsequent recovery of the deferred amount. On November16,2007, the MoPSC directed the MoPSC Staff and the Missouri Office of Public Counsel to submit their positions regarding the Utility’s filing by February28,2008. On December29,2005, the MoPSC Staff proposed a disallowance of approximately $3.3 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal 2004. Following technical conferences, the Staff subsequently reduced its proposed disallowance to approximately $2.1 million. Laclede Gas believed that the MoPSC Staff’s position lacked merit and vigorously opposed the adjustment in proceedings before the MoPSC on January29,2007. On June28,2007, the MoPSC issued an Order rejecting the MoPSC Staff’s proposed disallowance and declaring that the Utility was not imprudent with respect to the particular gas purchasing practice questioned by the MoPSC Staff. This case is now closed. On November3,2006, the Utility made an ISRS filing with the Commission designed to increase revenues by $1.9 million annually. On December28,2006, the MoPSC approved implementation of the Utility’s proposed ISRS filing effective January2,2007. On March30,2007, the Utility made an ISRS filing with the Commission designed to increase revenues by an additional $1.8 million annually. On June5,2007, the MoPSC approved implementation of the Utility’s March2007 ISRS filing effective June16,2007. These surcharges were reset to zero effective August1,2007, as the ISRS-related costs are being recovered through new base rates effective on that same date (see the rate case discussion later in this section). On November 9, 2007, the Utility made an ISRS filing with the Commission designed to increase revenues by $1.6 million annually, pending approval by the Commission. Laclede Gas began implementation of an automated meter reading (AMR) system in July2005. Through the date of this report, the AMR system has been deployed to more than 668,000 customer meters, representing well over 98% of Laclede’s total customer base population. Certain regulatory issues have arisen in conjunction with this implementation. The Utility has approximately 40% of customers with meters inside their premises. On February2,2006, the MoPSC Staff filed a complaint against the Utility alleging that it failed to adequately obtain or use actual meter readings from certain customers and failed to adequately respond to unauthorized gas use. In addition to seeking authority to pursue penalties, the Staff sought customer service accommodations for customers whose previous estimated bills will require adjustment to reflect actual usage. On May11,2006, the Missouri Office of Public Counsel also filed a complaint alleging that Laclede Gas billed customers for prior underestimated usage for a longer period of time than permitted by Commission rules. Laclede Gas filed responses generally denying the MoPSC Staff’s and Missouri Office of Public Counsel’s allegations. On November7,2006, Laclede Gas, the Missouri Office of Public Counsel, and other parties filed 10 a Stipulation & Agreement that resolves certain issues raised in this case. The MoPSC Staff neither supported nor opposed the Stipulation & Agreement. On December21,2006, the Commission approved the Stipulation &
